United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2106
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Willie Earl Clark,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 24, 2004
                                 Filed: January 10, 2005
                                  ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Willie Earl Clark appeals the district court’s1 order committing
him to the custody of the Attorney General under 18 U.S.C. § 4245, which provides
for the involuntary hospitalization of an imprisoned person suffering from a mental
disease or defect, until treatment is no longer needed or the expiration of the inmate’s
sentence, whichever occurs first. After a hearing, the district court found the


       ¹The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
government had met its burden of establishing by a preponderance of evidence that
Clark suffers from a mental illness requiring treatment in a suitable facility. See 18
U.S.C. § 4245(d) (burden of proof). Having carefully reviewed the record, we
conclude the district court’s finding was not clearly erroneous. See United States v.
Eckerson, 299 F.3d 913, 914-15 (8th Cir. 2002) (per curiam) (standard of review).

       Specifically, the government offered a January 2004 report prepared by mental
health professionals who were involved with Clark’s care at the United States
Medical Center for Federal Prisoners (MCFP) in Springfield, Missouri, where Clark
is confined. These MCFP professionals diagnosed schizoaffective and antisocial
personality disorders and hypertension; they opined that Clark’s paranoid and
delusional thinking prevented him from making rational decisions about his medical
care, including his need for antihypertensive medication; and they recommended
Clark’s commitment under section 4245. An independent mental health professional,
who emphasized that he had interviewed Clark after Clark had been receiving
psychotropic medication for three months, reported that there were no blatant
symptoms of a mental disease or defect at the time of the interview which would
clearly preclude Clark’s ability to function adequately in a regular correctional
setting. Notwithstanding this second report, the opinions of the MCFP professionals
supported the district court’s order.

       Accordingly, we affirm the judgment of the district court. Counsel’s motion
to withdraw is granted. Clark’s pro se motions on appeal are denied.
                      ______________________________




                                         -2-